Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/19/2018, 01/17/2020, 09/02/2020, and 09/03/2021 have been considered by the examiner.

Priority
3.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 08/01/2016 (Application No. KR10-2016-0097788).

Claim Objections
4.	Claim 3 objected to because of the following informalities:  
Claim 3, lines 1-2, recite “the profile computation unit” should read --the profile determination unit--.
Appropriate correction is required.

	Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
	shape scan unit in claim 1, 
	profile determination unit in claims 1 ,
	end point time computation unit in claim 1,
	polishing time change unit in claim 1, and
	controller in claim 1, 9, and 10
	polishing measurement device in claim 10
	polishing apparatus in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. No reference is found in Applicant’s to the terms ”shape scan unit, profile determination unit, end point time computation unit, polishing time change unit, controller, polishing measurement device, and polishing apparatus.”


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “shape scan unit, profile determination unit, end point time computation unit, polishing time change unit, and controller”; however, the specification as originally filed does not provide adequate written description support for the corresponding structure, materials, or acts for performing the recited functionality.

Claim 10 recites “polishing measurement device, controller and polishing apparatus”; however, the specification as originally filed does not provide adequate written description support for the corresponding structure, materials, or acts for performing the recited functionality.
Claims 2-9, and 11-15 are rejected as being dependent from rejected claims. Appropriate action is necessary. No new matter should be entered.

10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitations “shape scan unit, profile determination unit, end point time computation unit, polishing time change unit, and controller” in claim 1, “controller” in claim 9, and “ polishing measurement device, controller, and polishing apparatus” in claim 10 invokes 35 U.S.C. 112(f) as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No support is provided for the terms ”shape scan unit, profile determination unit, end point time computation unit, polishing time change unit, polishing measurement device, controller and polishing apparatus.” 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9, and 11-15 are rejected as being dependent from rejected claims. Appropriate action is necessary. No new matter should be entered.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101141075) in view of Takahashi et al (US 9,555,517).
14.	Regarding independent claim 1, Choi discloses a polishing measurement device comprising: 
a shape scan unit (Fig 1, a scanning probe 122) configured to scan a wafer shape ( Fig 1, wafer 114) provided from at least one controller (Fig 1, wafer loading part 110) controlling a polishing time of each wafer; 


    PNG
    media_image1.png
    305
    541
    media_image1.png
    Greyscale

Figure 1 of Choi

Choi does not teach an end point time computation unit, a polishing time change unit and controller. However, Takahashi et al teach an end point time computation unit (Fig 1 of Takahashi, correcting unit 238) configured to compute a PV value (film thickness data 310) by the determined profile and compute a delta correction value and a polishing end point time by using the computed PV value and a set predicted PV value (Col.8 lines 35-43 of Takahashi, the correcting unit 238 corrects the film thickness data 310 within the effective range 330 and a correction region 340, which are specified whenever the film thickness data is received, and an 
a polishing time change unit (Figure 1 of Takahashi, endpoint detector 240) configured to transmit the computed polishing end point time to the at least one controller (Col.6 lines 23-34 of Takahashi, endpoint detector 240 outputs a signal to polishing apparatus control unit 140) to change a polishing time of each of the wafers which is under polishing.
It would have been obvious to one of ordinary skill in the art before effective day of claim invention to have modified wafer polishing apparatus of Choi by incorporating correcting unit 238, endpoint detector 240 and polishing apparatus control unit 140 taught by Takahashi et al to improve accuracy of detecting wafer as result to improve the in-plane uniformity of a polishing object.

15.	Regarding claim 2, Choi, as modified by Takahashi et al, discloses the limitations of claim 1, as described above, and further discloses wherein the wafer shape is a result generated according to the polishing time (Compare to thickness difference of wafer surface before polishing as shown in Fig 3, the deviation of thickness difference between region A and B of wafer is reduced by polishing as shown in Fig 5).  

    PNG
    media_image2.png
    509
    255
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    513
    295
    media_image3.png
    Greyscale












                      Figure 3 Choi 					         Figure 5 of Choi
16.	Regarding claim 3, Choi, as modified by Takahashi et al, discloses the limitations of claim 1, as described above, and further discloses wherein the profile computation unit computes a thickness by location located on the same line of each of the wafers (Fig 3, thickness difference of wafer surface between region A and B is located on the same line of each wafer).  

17.	Regarding claim 4, Choi, as modified by Takahashi et al, discloses the limitations of claim 3, as described above, and further discloses wherein the thickness includes at least one of a maximum thickness, a minimum thickness, an average thickness, a 1/4 thickness, a 2/4 thickness and a 3/4 thickness of each of the wafers by location (Fig 3, paragraph [0028]).  

18.	Regarding claim 5, Choi, as modified by Takahashi et al, discloses the limitations of claim 4, as described above, and further discloses, wherein the at least one profile includes convex shape, W shape, M shape and concave shape distinguished on the basis of the computed thickness of the wafer shape (Fig 3).  

19.	Regarding claim 6, Choi, as modified by Takahashi et al, discloses the limitations of claim 1, as described above, and further discloses, wherein the delta correction value is the predicted PV value - the PV value (Fig 4, Col.8 lines 45-54, correcting unit 238 corrects film thickness data with the strength of approximately 75% or 90% as the strength of 100% in correction region 340), and the polishing end point time is a control time according to the PV value +/- the delta correction value (Col.6 lines 23-34, endpoint detector 240 detects polishing endpoint of object to be polished on basic of signal outputted from the film thickness signal processing device 230).  

20.	Regarding claim 7, Choi, as modified by Takahashi et al, discloses the limitations of claim 6, as described above, and further discloses wherein the predicted PV value is a predicted value based on a predicted polishing time by the at least one profile or environmental factors affecting the polishing time (Fig 4, Col.8 lines 45-54, reference strength outputted from  eddy-current sensor 210 is 100%, the correcting unit 238 corrects the film thickness data having strength values of about 75% or 90% of reference strength).

claim 8, Choi, as modified by Takahashi et al, discloses the limitations of claim 1, as described above, and further discloses wherein the polishing time change unit transmits a polishing end point time T computed by the end point time computation unit to at least one controller connected by internal communication or external communication (Col.6 lines 23-34, the endpoint detector 240 detects the polishing endpoint of the object to be polished on the basic of signal, the signal indicating the same is outputted to the polishing apparatus control unit 140).  

22.	Regarding claim 9, Choi, as modified by Takahashi et al, discloses the limitations of claim 8, as described above, and further discloses wherein the at least one controller receiving the polishing end point time T changes a polishing time of each wafer which is under primary polishing according to the obtained polishing end point time (Col.6 lines 23-34, polishing apparatus control unit 140 receives signal indicating the polishing endpoint from the endpoint detector 240).  

23.	Regarding independent claim 10, Choi discloses a polishing control system, comprising: a polishing measurement device ( a wafer surface measuring part 120 measures thickness profile and flatness site map of surface of wafer 114) configured to compute a thickness of a scanned wafer shape to determine at least one profile for a wafer type, 
Choi does not teach a polishing measurement device computes a delta correction values and a polishing end point time. However, Takahashi et al teach a polishing measurement device (polishing measurement device comprises correcting unit 238, endpoint detector 240, and polishing apparatus control unit 140) configured to compute a PV value (film thickness data 310) 
at least one controller (polishing apparatus control unit 140) configured to apply a polishing time of each of the wafers to a following polishing apparatus to obtain a shape of the wafer which is under polishing, and change the polishing time to the computed polishing end point time; and 
the polishing apparatus configured to primarily polish a surface of each of the wafers according to the polishing time and secondarily polish the surface of each of the wafers according to the changed polishing end point time. (Col.6 lines 23-34, polishing apparatus control unit 140 receives a signal indicating the polishing endpoint from the endpoint detector 240 and outputs various control signals related to polishing) 
It would have been obvious to one of ordinary skill in the art before effective day of claim invention to have modified wafer polishing apparatus of Choi by incorporating correcting unit 238, endpoint detector 240 and polishing apparatus control unit 140 taught by Takahashi et al to improve accuracy of detecting wafer as result to improve the in-plane uniformity of a polishing object.

24.	Regarding claim 11, Choi, as modified by Takahashi et al, disclose the limitations of claim 10, as described above, and further discloses wherein the polishing measurement device 

25.	Regarding claim 12, Choi, as modified by Takahashi et al, disclose the limitations of claim 11, as described above, and further discloses wherein the thickness includes at least one of a maximum thickness, a minimum thickness, an average thickness, a 1/4 thickness, a 2/4 thickness and a 3/4 thickness of each of the wafers by location (Fig 3, paragraph [0028]).  

26.	Regarding claim 13, Choi, as modified by Takahashi et al, disclose the limitations of claim 12, as described above, and further discloses wherein the at least one profile includes convex shape, W shape, M shape and concave shape distinguished on the basis of the computed thickness of the wafer shape (Fig 3).  

27.	Regarding claim 14, Choi, as modified by Takahashi et al, disclose the limitations of claim 10, as described above, and further discloses, wherein the delta correction value is the predicted PV value - the PV value (Fig 4, Col.8 lines 45-54, correcting unit 238 corrects film thickness data with the strength of approximately 75% or 90% as the strength of 100% in correction region 340), and the polishing end point time is a control time according to the PV value +/- the delta correction value (Col.6 lines 23-34, endpoint detector 240 detects polishing endpoint of object to be polished on basic of signal outputted from the film thickness signal processing device 230).

claim 15, Choi, as modified by Takahashi et al, disclose the limitations of claim 14, as described above, and further discloses wherein the predicted PV value is a predicted value based on a predicted polishing time by the at least one profile or environmental factors affecting the polishing time (Fig 4, Col.8 lines 45-54, reference strength outputted from  eddy-current sensor 210 is 100%, the correcting unit 238 corrects the film thickness data having strength values of about 75% or 90% of reference strength).

29.	Regarding independent claim 16, Choi discloses a abrasion time controlling method, as a method for controlling a polishing end point time for each wafer of a plurality of controllers by a polishing measurement device, comprising: scanning a wafer shape provided from at least one controller (paragraph [0019], scanning surface of wafer 114 is performed by probe 122); 
computing a thickness by location located on the same line of each of the wafers based on the scanned wafer shape (paragraph [0017]); 30determining at least one profile for a wafer type based on the computed thickness by location (paragraph [0017], determining the thickness profile the surface of wafer according to scanning result and horizontal display the site map by using wafer surface measurer 120);
 computing a PV value by the determined profile, and computing a delta correction value and a polishing end point time by using the computed PV value and a set predicted PV value; 
Choi does not teach computing a PV value. However, Takahashi et al teach computing a PV value (film thickness data 310) by the determined profile and compute a delta correction value and a polishing end point time by using the computed PV value and a set predicted PV value (Col.8 lines 35-43, the correcting unit 238 corrects the film thickness data 310 within the effective range 330 and a correction region 340, which are specified whenever the film thickness 

and changing the polishing time of each of the wafers which is under polishing by transmitting the computed polishing end point time to the at least one controller (Col.6 lines 23-34, endpoint detector 240 outputs a signal to polishing apparatus control unit 140).
It would have been obvious to one of ordinary skill in the art before effective day of claim invention to have modified wafer polishing apparatus of Choi by incorporating correcting unit 238, endpoint detector 240 and polishing apparatus control unit 140 taught by Takahashi et al to improve accuracy of detecting wafer as result to improve the in-plane uniformity of a polishing object.

30.	Regarding claim 17, Choi, as modified by Takahashi et al, disclose the limitations of claim 16, as described above, and further discloses wherein the thickness includes at least one of a maximum thickness, a minimum thickness, an average thickness, a 1/4 thickness, a 2/4 thickness and a 3/4 thickness of each of the wafers by location (Fig 3, paragraph [0028]).
  
31.	Regarding claim 18, Choi, as modified by Takahashi et al, disclose the limitations of claim 17, as described above, and further discloses wherein the at least one profile includes convex shape, W shape, M shape and concave shape distinguished on the basis of the computed thickness of the wafer shape (Fig 3).  

claim 19, Choi, as modified by Takahashi et al, disclose the limitations of claim 16, as described above, and further discloses wherein the delta correction value is the predicted PV value - the PV value (Fig 4, Col.8 lines 45-54, correcting unit 238 corrects film thickness data with the strength of approximately 75% or 90% as the strength of 100% in correction region 340), and the polishing end point time is a control time according to the PV value +/- the delta correction value (Col.6 lines 23-34, endpoint detector 240 detects polishing endpoint of object to be polished on basic of signal outputted from the film thickness signal processing device 230).

33.	Regarding claim 20, Choi, as modified by Takahashi et al, disclose the limitations of claim 19, as described above, and further discloses, wherein the predicted PV value is a predicted value based on a predicted polishing time by the at least one profile or environmental factors affecting the polishing time (Fig 4, Col.8 lines 45-54, reference strength outputted from  eddy-current sensor 210 is 100%, the correcting unit 238 corrects the film thickness data having strength values of about 75% or 90% of reference strength).

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723